Citation Nr: 0838689	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  99-22 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, 
South Carolina


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred during 
hospitalization from April 3, 1999 to April 6, 1999.

[The issue of entitlement to service connection for the cause 
of the veteran's death is the subject of a separate Board 
decision.]


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to October 
1945.  He died in September 1999.  The appellant is the 
surviving spouse of the veteran.

This case came before the Board of Veterans' Appeals (the 
Board) on appeal of a July 1999 denial of entitlement to 
payment or reimbursement for the cost of unauthorized private 
medical expenses incurred during hospitalization from April 
3, 1999 to April 6, 1999 by the Department of Veterans 
Affairs Medical Center (VAMC) in Charleston, South Carolina.  

The appellant testified at a personal hearing held in 
Washington D.C., before the undersigned Veterans Law Judge in 
February 2002, a transcript of which has been associated with 
the veteran's claims file.

In May 2002, the Board denied entitlement to payment or 
reimbursement for the cost of unauthorized private medical 
expenses incurred during hospitalization from April 3, 1999 
to April 6, 1999.  The appellant appealed the Board's May 
2002 denial of her claim to the United States Court of 
Appeals for Veterans Claims (the Court).  In a September 2003 
memorandum decision, the Court vacated the Board's decision 
and remanded this case to the Board.  The Secretary of VA 
appealed the Court's memorandum decision to the United States 
Court of Appeals for the Federal Circuit.  In a May 2004 
Order, the Federal Circuit vacated the Court's September 2003 
decision and remanded the matter for further proceedings 
consistent with its decision in Conway v. Principi, 353 F.3d 
1366 (Fed. Cir. 2004).  In a July 2004 memorandum decision, 
the Court vacated the Board's decision and remanded this case 
to the Board.  The Secretary of VA appealed the Court's July 
2004 memorandum decision to the Federal Circuit.  In February 
2008, the Federal affirmed the Court's July 2004 memorandum 
decision.  The case has been returned to the Board.

Related matter

Because the issue of entitlement to service connection for 
the cause of the veteran's death was adjudicated by a 
different agency of original jurisdiction, it is the subject 
of a separate decision.


REMAND

In its July 2004 memorandum decision, the Court stated that 
"there is no evidence in the record that the Secretary ever 
notified the [appellant] of who is responsible for obtaining 
evidence necessary to substantiate her claim."  See the July 
2004 memorandum decision, page 3.  The Court noted that an 
August 2001 development letter "cannot possibly satisfy the 
requirements of the [Veterans Claims Assistance Act of 2000] 
with respect to the appellant's claim for medical expenses."  
Id. at page 4.  Therefore, additional VCAA notice pursuant to 
the Court's decision has to be provided.

The Court also noted that "the record [does not] contain any 
evidence that VA complied with its duty to 'request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.'"  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23,353, 23,353-56 (Apr. 30, 2008) [codified 
at 38 C.F.R. § 3.159 (2008).  The amendments apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.   However, pursuant to the 
Court's decision, "give us everything you've got" or 
similar language should be provided to the appellant. 

Accordingly, the case is REMANDED to the VAMC for the 
following action:

1. The VAMC  must provide the appellant 
with a VCAA letter which relates with 
requisite specificity what type of 
evidence VA is to provide and what type 
of evidence she is to provide and which 
informs her to provide any evidence in 
her possession that pertains to the 
claim.  A copy of the letter should be 
sent to the appellant's representative.  
An appropriate amount should be provided 
for a response.

2.  After the development requested above 
has been completed, and after undertaking 
any additional development it deems 
necessary, the VAMC should review the 
record and readjudicate the appellant's 
claim.  If the decision remains 
unfavorable to the appellant, a 
supplemental statement of the case (SSOC) 
should be prepared.  The appellant and 
her representative should be provided 
with the SSOC and an appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



